
	
		I
		111th CONGRESS
		2d Session
		H. R. 4554
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Markey of
			 Massachusetts (for himself, Mr.
			 Welch, Mr. Ellison,
			 Mr. Michaud,
			 Ms. Fudge,
			 Mr. Hinchey,
			 Mr. McGovern,
			 Mr. McMahon,
			 Mr. Capuano,
			 Mr. Doyle,
			 Mr. Serrano,
			 Mr. Carnahan,
			 Mr. Hall of New York,
			 Mr. Hodes,
			 Mr. Boucher,
			 Ms. Shea-Porter,
			 Mr. Langevin,
			 Mr. Frank of Massachusetts,
			 Ms. Sutton,
			 Ms. Pingree of Maine,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Lewis of Georgia,
			 Mr. Delahunt,
			 Mr. Lynch,
			 Mr. Engel, and
			 Mr. Loebsack) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reauthorize the Low-Income Home Energy Assistance
		  Program for fiscal years 2011 through 2014, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Assistance for American
			 Families Act.
		2.Reauthorization
			 of LIHEAPSection 2602(b) of
			 the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621(b)) is
			 amended—
			(1)by striking
			 2001, and and inserting 2001,; and
			(2)by inserting after
			 2007 the following: , and $7,600,000,000 for each of
			 fiscal years 2011 through 2014. Notwithstanding section 2605(b)(2)(B)(ii), a
			 State may use any allotment from funds appropriated under this subsection for
			 fiscal years 2011 through 2014 to provide assistance to households whose income
			 does not exceed 75 percent of the State median income.
			
